Vooehies, J.
The plaintiff sued the Sheriff of the parish of Orleans and the legal representative of the estate of Alexander Gordon, deceased, for damages for the illegal seizure and sale of his property, by virtue of an execution issued in the case of W. E. Bakewell, Executor, v. Schofield & Wilkerson.
The executor of the estate of Alexander Gordon, deceased, excepted to the plaintiff’s demand, on the grounds that the petition discloses no cause of action, and that the cause of action therein set forth has already been decided on a former occasion between these parties. The District Judge overruled this exception, and the defendant appealed.
"We are not called upon to examine into the merits of these somewhat inconsistent exceptions, relied upon by the defendant; for the decree of the lower court being interlocutory, aud not liable to cause an irreparable injury, the plaintiff’s motion to dismiss must prevail. C. P. 566.
It is, therefore, ordered and decreed, that this appeal be dismissed, at appellants’ cost.